 
 
Exhibit 10.2(c)

--------------------------------------------------------------------------------


 
LEASE
 
AGREEMENT OF LEASE, made and entered into this 31 day of December, 2005, by and
between RIEDMAN CORPORATION, a New York corporation with offices at 45 East
Avenue, Rochester, New York 14604, hereinafter referred to as “Landlord”; and
BROWN & BROWN OF NEW YORK, INC., a New York corporation with offices at 45 East
Avenue, Rochester, New York 14604, hereinafter referred to as “Tenant.”




W I T N E S S E T H :


For and in consideration of the rent and the covenants herein contained,
Landlord hereby agrees to lease and let to Tenant, and Tenant does hereby take
and lease from Landlord the following described premises (the “Premises” or
“Demised Premises”): approximately 17,814 rentable square feet of office space
located on a portion of the ground floor and all of the seventh and eighth
floors in the building located at 45 East Avenue, Rochester, NY as more
particularly shown on plans attached hereto and made a part hereof as Exhibit
“A,” said space to be taken in its as is condition together with the right with
the Landlord and other tenants to public and common areas within the building;
for a term of five (5) years, or until such term shall earlier terminate, cease
or expire as hereinafter provided. Said term to commence on the 1st day of
January, 2006, and to end on the 31st day of December, 2010, at rental and
additional rental provided herein below.


The parties hereto on behalf of themselves, their successors and permitted
assigns do hereby agree and covenant as follows:


RENT
 
1.    For the initial three (3) calendar years of the Lease term, Tenant shall
pay Landlord rent in the amount of Two Hundred Fifty-Five Thousand Dollars
($255,000) per annum payable monthly in advance in the amount of $21,250 on the
first day of each and every month during the term hereof. During the last two
calendar years of the Lease term, Tenant shall pay Landlord rent (the
“Percentage Rent”) in the amount of three (3%) of the annual gross revenues
derived from or arising out of the business conducted by Tenant within or from
the Premises (the “Premises Revenues”) (regardless of whether for cash or for
credit or where the actual revenues are recorded) for each such calendar year.
During the last two calendar years of the Lease term, Tenant shall remit monthly
estimates on account of the Percentage Rent, which estimates shall be paid in
advance of the first day of each month. During the fourth calendar year of the
term, the monthly estimates shall be in the amount of one-twelfth of the actual
Percentage Rent payable for the fourth calendar year of the term, except that
Tenant shall continue to pay monthly estimates of $21,250 until the final
Percentage Rent due for the fourth calendar year has been finalized. During the
last two calendar years of the Lease term, the Tenant shall, within 30 days
after the completion of each fiscal quarter, deliver to Landlord a certificate
that sets forth the Premises Revenues on a year-to-date basis and the Percentage
Rent due for such quarter. If the actual Percentage Rent due for such quarter is
greater than the amount of the estimates paid by Tenant for such quarter, then
the certificate shall be accompanied by a payment equal to the shortfall. If the
actual Percentage Rent due for such quarter is less than the amount of the
estimates paid by Tenant for such quarter, then Tenant shall be entitled to a
credit for such overpayment, which credit may be taken by Tenant against the
next monthly estimate(s) due hereunder. Each quarterly certificate delivered by
Tenant shall be signed by the Tenant’s Vice President-Finance and shall contain
undertaking therein that the information contained therein is true, accurate and
complete, has been derived from the books and records of Tenant and that Tenant
has complied with its obligations under this Paragraph 1.
 
 

--------------------------------------------------------------------------------


 
 
All rent shall be paid at the address specified herein above for the Landlord or
at such other place as Landlord may designate in writing, from time to time. All
rent shall be paid without demand and without counterclaim, deduction or setoff.


For the purposes of this Section 1, the term “gross revenues” means the total
gross dollar amount of all sales, charges for the rendering of services, or
other revenues. The parties intend for the foregoing definition to be
interpreted as broadly as possible.


Tenant agrees to maintain financial records, which specifically account for
gross revenues for the Premises. Tenant further agrees to refrain from taking
any actions that would tend to manipulate or decrease the gross revenues for the
Premises, including, without limitation, the diversion of gross revenues with
the intent to decrease the amount of rent due hereunder. Landlord shall have the
right to review the financial records of Tenant with respect to the Premises,
upon the completion of the third year of the Lease term and upon the completion
of each year of the Lease term thereafter. In the event Tenant fails to maintain
such financial records or fails to comply with Landlord’s request to review such
financial records, Landlord may, in its sole discretion, consider Tenant to be
in breach of this Lease and may take action in accordance with Section 17
hereof.


USE
 
2.    Tenant’s purpose is to use and occupy the Premises as an insurance and
general office use: and for no other purpose. Landlord represents that the
Premises may lawfully be used for this intended purpose.
 
REAL PROPERTY TAXES
 
3.    Tenant shall pay, within thirty (30) days after receipt of a bill
therefore, as additional rental, its pro-rata share of any increase in real
property taxes levied against 45 East Avenue, over and above the Monroe County
tax including all portions thereof, and any replacement or substitution
therefore for the year 2006; and over and above the City of Rochester, City and
School tax, including all portions thereof; or any replacement or substitution
therefore and including any and all additional charges or assessments thereon
whether or not identified as a tax, user charge or other designation for the
fiscal year, July 1, 2005 to June 30, 2006; whether said increases arise out of
a change in rate, assessments, or any other case. Tenant further covenants and
agrees to pay its pro-rata share of all water pollution charges, including,
without limitation, pure water charges of any kind and nature, and including any
replacement or substitution therefore, regardless of source, levied against 45
East Avenue within thirty (30) days after receipt of a bill.
 
 
2

--------------------------------------------------------------------------------



 
PRO RATA SHARE
 
4.    Landlord and Tenant agree that the Demised Premises constitute 27.8% of
the total rentable space within the building at 45 East Avenue and wherever this
Lease provides for pro-rata share, this percentage will be used to make such
computation.

CARE AND REPAIR OF PREMISES AND ALTERATIONS
 
5.    Tenant shall commit no act of waste and shall take good care of the
Demised Premises and fixtures and appurtenances therein, and shall, in the use
and occupancy of the Premises, conform to all laws, orders and regulations of
the Federal, State and Municipal governments, or any of their departments, and
regulations of the New York Board of Fire Underwriters, applicable to the
Premises; Tenant shall not do or permit to be done any act or thing upon the
Premises, which will invalidate or be in conflict with the fire insurance
policies covering the building of which the Demised Premises form a part, and
fixtures and property therein, and shall not do, or permit to be done, any act
or thing upon said Premises which shall or might be subject Landlord to any
liability or responsibility for injury to any person or persons or to property
by reason of any business or operation being carried on upon said Premises or
for any other reason. Upon termination of the term, Tenant shall surrender the
Premises in as good condition as they were at the beginning of the term,
reasonable wear, and damage by fire, the elements, casualty, or other cause not
due to the misuse or neglect by Tenant or Tenant’s agents, servants visitors or
licensees, expected. Tenant shall not mark, paint, drill into, or in any way
harm or deface any part of the Demised Premises or the building of which they
form a part. Landlord has not conveyed to Tenant any rights in or to the outer
side of the outside walls of the building of which the Demised Premises are a
part, and except as provided herein Tenant shall not display or erect any
lettering, signs, advertisements, awnings or other projections or do any boring,
or cutting, or stringing of wires in or, on the Demised Premises or in or on the
building of which they form a part, or make any alterations, decorations,
installations, additions or improvements in or to the Demised Premises or in or
to the building of which they form a part, without the prior written consent of
Landlord, and at Tenant’s sole expense. No water cooler, air-conditioning unit
or system or other apparatus shall be installed or used by Tenant without the
written consent of the Landlord. All alterations, decorations, installations,
additions or improvements upon the Demised Premises, made by either party,
(including paneling, partitions, railings, mezzanine floors, galleries and the
like), but excepting movable trade fixtures shall, at Landlord’s option, become
the property of the Landlord.
 
All property of Tenant remaining on the Demised Premises after the last day of
the term of this Lease shall conclusively be deemed abandoned and may, at the
option of the Landlord, be removed and Tenant shall reimburse Landlord for the
cost of such removal. Landlord may have any such property stored at Tenant’s
risk and expense for a reasonable period of time.
 
Landlord specifically reserves the right to approve the choice of any
contractors or subcontractors employed by, through, or under the Tenant in
connection with any tenant alterations or repairs.
 
Landlord shall be responsible, at its cost and expense, for the repair and
maintenance of all common areas within 45 East Avenue.
 
 
3

--------------------------------------------------------------------------------



 
SIGNS
 
6.    Tenant shall not place or cause or allow to be placed any sign or signs of
any kind whatsoever at, in or above the entrance to the building or to the
Demised Premises or any part thereof except in or at such place or places a may
be approved by Landlord in writing. In the event that Landlord shall deem it
necessary to remove any such sign or signs in order to paint and make repairs,
alterations or improvements in or upon said Premises or building or any part
thereof, the Landlord shall have the right to do so and the cost of removing and
replacing said signs shall be borne by the Tenant.


SUBORDINATION
 
7.    This Lease is subject and subordinate to all ground or underlying leases
and to all mortgages which may now or hereafter affect such leases or the real
property of which the Demised Premises form a part, and to all renewable,
modifications, consolidations, replacements and extensions thereof. This clause
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee. In confirmation of such subordination, Tenant shall
executive promptly any certificate that Landlord may reasonably request of
Tenant.
 
Tenant agrees to give any Mortgagees and/or Trust Deed Holders, by Registered
Mail, a copy of any Notice of Default served upon the Landlord, provided that
prior to such notice Tenant has been notified, in writing, (by way of Notice of
Assignment of Rents and Leases or otherwise) of the address of such Mortgagees
and/or Trust Deed Holders. Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Mortgagees and/or Trust Deed Holders shall have an additional thirty (30) days
within which to cure such default or if such default cannot be cured within that
time, then such additional time as may be necessary if within such thirty (30)
days, any Mortgagee and/or Trust Deed Holder has commenced and is diligently
pursuing the remedies necessary to cure such default, including but not limited
to commencement of foreclosure proceedings, if necessary to effect such cure in
which event this lease shall not be terminated while such remedies are being so
diligently pursued.


NO ASSIGNMENT, NO SUBLETTING
 
8.    Tenant shall not pledge, hypothecate, assign, mortgage or encumber this
Lease, or sublease the whole or any portion of the Demised Premises without the
prior written consent and approval of the Landlord. In the event of any
assignment of this Lease or if the Demised Premises or any part thereof be
sublet or occupied by anybody other than Tenant, Landlord may, after default by
Tenant, collect rent from the assignee, subtenant, or occupant and apply the net
amount collected to the rent reserved herein, but no such assignment of
subletting or occupancy or collection shall be deemed a waiver of this covenant
or the acceptance of the assignee, subtenant or occupant as tenant, or a release
of Tenant from the further performance by Tenant of covenants on the part of
Tenant contained. The consent by Landlord to an assignment or subletting shall
not in way be construed as a waiver if this covenant, nor shall it serve to
relieve Tenant from liability on account hereof nor from obtaining the expressed
consent in writing of Landlord for any further assignment or subletting.
 
 
4

--------------------------------------------------------------------------------


 
 
PROPERTY LOSS, DAMAGE, REIMBURSEMENT
 
9.    Landlord or its agents shall not be liable for any damage to property of
Tenant or of others entrusted to employees of the building, nor for the loss of
or damage to any property of Tenant by theft or otherwise. Landlord or its
agents shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of said building or from the pipes,
appliances or plumbing works or from the root street or sub-surface or from any
other place or by dampness or by any other cause of whatsoever nature, unless
caused by or due to the negligence of Landlord, its agents, servants, or
employees; nor shall Landlord be liable for any latent defect in the Demised
Premises or in the building of which they form a part. Tenant shall reimburse
and compensate Landlord as additional rent within five (5) days after rendition
of a statement for all expenditures made by, or damages or fines sustained or
incurred by, Landlord due to non-performance or non-compliance or breach or
failure to observe any term, covenant or condition of this Lease upon Tenant’s
part to be kept, observed, performed or complied with. Tenant shall give
immediate notice to Landlord in case of fire or accidents in the Demised
Premises or in the building or of defects therein or in any fixtures or
equipment.

DESTRUCTION - FIRE OR OTHER CASE
 
10.    If the Demised Premises shall be partially damaged by fire or other cause
without the fault or neglect of Tenant, Tenant’s servants, employees, agents,
visitors or licensees, the damages shall be repaired by and at the expense of
Landlord and the rent until such repairs shall be made shall be apportioned
according to the part of the Demised Premises which is usable by the Tenant. But
if such partial damage is due to the fault or neglect of the Tenant, Tenant’s
servants, employees, agents, visitors or licensees, without prejudice to the
rights of subordination of Landlord’s insurer, the damages shall be repaired by
Landlord but there shall be no apportionment or abatement of rent. No penalty
shall accrue for reasonable delay which may arise by reason of adjustment of
insurance on the part of Landlord and/or Tenant, and for reasonable delay on
account of labor troubles,” or any other cause beyond Landlord’s control. If the
Demised Premises are totally damaged or are rendered wholly untenantable by fire
or other cause, and if Landlord shall decide no to restore or not to rebuild the
same, or if the building shall be so damaged that Landlord shall decide to
demolish it or not to rebuild it, then or in any such events Landlord may,
within ninety (90) days after such fire or other cause, give Tenant a notice in
writing of such decision, and thereupon the term of this lease shall expire by
lapse of time upon the third day after such notice is given, and Tenant shall
vacate the Demised Premises and surrender the same to Landlord. If Tenant shall
not be in default under this Lease then, upon the termination of this Lease
under the conditions provided for in the sentence immediately preceding,
Tenant’s liability for rent shall cease as of the day following the casualty.
Tenant hereby expressly waives the provisions of Section 227 of the Real
Property Law and agrees that the foregoing provisions of this Article shall
govern and control in lieu thereof. If the damage or destruction is due to the
fault or neglect of Tenant the debris shall be removed by and at the expense of
the Tenant.


5

--------------------------------------------------------------------------------


 
 
INSURANCE; WAIVERS OF SUBROGATION
 
11.    Landlord shall insure the building of which the Demised Premises are a
part against fire and other uses included in standard extended coverage by
policies. Tenant shall maintain throughout the term of this Lease broad from
comprehensive general liability insurance (written on an occurrence basis and
including contractual liability coverage and an endorsement for bodily injury)
in minimum amounts carried by prudent tenants engaged in similar operations but
in no event in an amount less than Two Million Dollars ($2,000,000.00) combined
single limit per occurrence. Tenant shall also carry property insurance in an
amount not less than that required to replace all of its fixtures, improvements
personal property and all other contents of the Premises. Tenant further
covenants and agrees to cause all said insurance to be placed with insurance
companies authorized and licensed to issue such policies in the State of New
York and to maintain such insurance at all times during the term of this Lease.
Tenant covenants and agrees that each such policy shall name landlord as
additional insured. Tenant shall deliver a certificate of such insurance to
landlord concurrently with Tenant's execution of this Lease and at least
annually thereafter. Landlord and Tenant each hereby waive any and all right to
recover against the other (or against their respective officers, directors,
trustees, partners, joint venturers, employees or agents) for any required to be
carried by such party pursuant to this or, if greater, actually carried by such
party. Landlord and Tenant shall secure appropriate waivers of subrogation from
their respective insurance carriers; and each party will, upon request, deliver
to the other a certificate evidencing such waiver of subrogation by the insurer.
 
SERVICES - ELEVATOR; HVAC, WATER & CLEANING
 
12.    Landlord shall furnish the following services;
 
(a)    Automatic passenger elevator service;
 
(b)    Heat, when and as required by law, on business days, Monday through
Friday, between the hours of 7:00 AM and 6:00 PM, excluding Saturday, Sunday and
legal holidays, unless special arrangements have been made with the Landlord;
 
(c)    Hot and cold water for lavatory purposes without charge;
 
(d)    Cleaning services customary in 45 East Avenue from time to time, if the
Demised Premises are used exclusively for offices;
 
(e)    Electricity for usual office requirements;
 
(f)    Air cooling during the appropriate season on business days Monday through
Friday between the hours of 7:00 AM and 6:00 PM, and excluding Saturdays,
Sundays and legal holidays, unless special arrangements have been made with the
Landlord.
 
 
6

--------------------------------------------------------------------------------


 
 
NO OBSTRUCTIONS
 
13.    Tenant shall neither encumber nor obstruct the entrance to or halls and
stairs of 45 East Avenue nor allow the same to be obstructed or encumbered in
any way.
 
ABANDONMENT
 
14.    In the event the Tenant shall vacate or abandon the Demised Premises
during the term hereof, and cease paying rent or in the event the Tenant should
fail to take possession or to operate its business and cease paying rent, the
Landlord may, at its option, re-enter the Demised Premises and shall have the
same rights and remedies as provided herein upon Tenant's Default.
 
CONDEMNATION
 
15.    If the Demised Premises or any part thereof or any estate therein, or any
other part of 45 East Avenue materially affecting Tenant's use of the Demised
Premises, be takes by virtue of eminent domain, this Lease shall terminate on
the date when title vested pursuant to such taking, the rent and additional rent
shall be apportioned as of said date and any rent paid for any period beyond
said date shall be repaid to Tenant. Tenant shall not be entitled to any part of
the award or any payment in lieu thereof, but Tenant may file a claim for any
taking of fixtures and improvements owned by Tenant, and for moving expenses, if
allowed by law.
 
INDEMINIFICATION
 
16.    The Tenant agrees to and does hereby indemnify and hold Landlord harmless
from any and all claims, demands, costs, expenses, damages and liabilities
arising out of or pertaining to the use or occupancy of the Demised Premises or
by the operations acts or omissions of Tenant, or of its servants, agents,
employees, upon or in relation to the Demised Premises, and further agrees to
defend Landlord with respect to any and all claims or causes obligations arising
out or relating to the aforesaid use or operation of the Demised Premises by the
Tenant, its agents, servants, employees, guest or invitees.
 
WAIVER OF TRIAL BY JURY & RIGHT OF REDEMPTION
 
17.    It is mutually agreed by and between Landlord and Tenant that the
respective parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by wither of the parties hereto
against the other on any matters whatsoever arising our of or in any way,
connected with this Lease, the relationship of Landlord and Tenant, Tenant's use
or occupancy of said Premises and/or any claim of injury or damage, and any
emergency statutory or any other statutory remedy. It is further mutually agreed
that in the event Landlord commences any proceeding for non-payment of rent,
Tenant will not interpose any counterclaim of whatever nature or description in
any such proceeding, Tenant hereby further waives any right of redemption after
summary proceedings and the right to a
 
 
7

--------------------------------------------------------------------------------


 
 
distributes and assigns and on behalf of all persons or corporations claiming
through or under this Lease, together with creditors of all classes and all
other persons having an interest therein.
 
NO WAIVER
 
18.    Receipt of any rent or any portion thereof, whether specifically reserved
or payable under any of the covenants herein contained, or of any portion
thereof, after a default on the part of the Tenant (whether such rent is due
before or after such default) shall not be deemed to operate as a waiver of the
right of the Landlord to enforce the payment of any rent or other obligation
herein reserved or to declare a forfeiture of this lease and to recover the
possession of the leased premises, as provided in this Lease. Nor shall the
failure to enforce any covenant after its breach or any provision after default
be construed as a waiver on the part of this Landlord of any rights under this
Lease.
 
DEFAULT, LANDLORD REMEDIES
 
19.    (a)    If the Tenant shall, at any time, be in default in the payment of
the rents or any other payments required of the Tenant hereunder, or any part
thereof, and such default shall continue for a period of fifteen (15) days after
the due date, of if the Tenant shall be in default in the performance of any of
the other covenants and conditions of this Lease to be kept, observed and
performed by the Tenant, and such default shall not been cured) within twenty
(20) days after written notice and demand, or if this leasehold interest shall
be levied on and taken on execution, attachment or other process of law, whereby
the Demised Premises shall be taken or occupied by someone other than the
Tenant, or if a receiver, assignee or trustee shall be appointed for the Tenant
or Tenant's property, and the appointment of such received be not vacated and
set aside within twenty (20) days from the date of such appointment, or if this
Lease shall, by operation of law, devolve upon or pass to any person or persons
other then the Tenant, then, in any of the events enumerated above, the Landlord
may, at the Landlord's option, upon five (5) days notice in writing, served
either personally or by Certified Mail on the Tenant, terminate this Lease, and
this Lease and the terms thereof shall automatically cease and terminate at the
termination date, and it shall be lawful for the Landlord, at his option, to
enter the Demised Premises, or any part thereof, and to hold, possess and enjoy
the said Premises and remove all persons therefrom by summary proceedings or by
any action or proceeding or by force or otherwise, anything herein contained to
the contrary notwithstanding, and any notice required by Section 731 of the Real
Property Actions and Proceedings Law of the State of New York, or any other
statute or regulation now or hereafter in force is specifically waived by the
Tenant.
 
In the event the Landlord recovers the Demised Premises as a result of a breach
of the terms covenants and conditions contained in this Lease, as heretofore and
hereafter referred to, the Landlord, at his option, reserves the right to relet
the Premises, either in the name of the Landlord or Tenant for a term or terms
which may, at the Landlord's option, extend beyond the balance of the term of
this Lease; and the Tenant shall pay the Landlord any deficiency between the
rent hereby reserved and covenanted to be paid and the net amount of the rents
collected on such reletting, as well as any reasonable expenses incurred by the
Landlord in such relation, including, but not limited to, attorney's fees,
brokers' fees, expenses for putting
 
 
8

--------------------------------------------------------------------------------


 
 
the Demised Premises in good order and preparing same for rental. Such
deficiency shall be paid in monthly installments upon statements rendered by the
Landlord to the Tenant, any suits brought to collect the amount of the
deficiency for any one or Tore months shall not preclude any subsequent suit or
suits to collect the deficiency for any subsequent months.
 
No receipt of monies by the Landlord from the Tenant or the termination in any
way of this Lease or after the giving of any notice shall reinstate, continue or
extend the term of this Lease or affect any notice given to the Tenant prior to
the receipt of such money; it being agreed that after the service of notice or
the commencement of a suit, or after final judgment for possession of the
Demised Premises, the Landlord any received and collect any rent due, and the
payment of said rent shall not waive or affect said notice, suit or judgment.
 
    (b)    If the Tenant defaults in the payment of any of the obligations
payable by the Tenant hereunder, the Landlord may, at its option, pay the same, 
and the amount so paid, together with interest at the legal rate thereof may be
added as additional rent to the next installment of rent becoming due on the
next rent day, and the amount so paid, whether or not paid by the Landlord shall
be deemed to rent due and payable on such rent or any subsequent rent day as the
landlord may, at his option elect, but it is expressly convenanted and agreed
that payment by the Landlord of any obligation herein imposed upon the Tenant
shall not be deemed to waived or release the default in the payment thereof by
the Tenant or the right of the Landlord immediately to recover possession, at
the Landlord's option, of the Demised Premises by reason of such default.
 
    (c)    Any and all rights and remedies given to the Landlord herein with
respect to the recovery of the Demised Premises by reason of the Tenant's
default or breach of any of the terms and provisions thereof, including without
limitation, the payment of any sums due pursuant hereto, of the right to
re-enter and take possession of the Demised Premises upon the happening of any
such breach or default, or the right to maintain any action for rent or
cumulative remedies; and no one of them, whether exercised by the Landlord as
distinct, separate and deemed to be an exclusion of any of the others. In any
action by Landlord in, furtherance of its shall be entitled to collect from
Tenant any and all reasonable attorneys fees in addition to any other costs and
expenses allowed by law.
 
BANKRUPTCY
 
20.    In order to more effectively secure to the Landlord the rent and other
terms herein provided, it is agreed, as a further condition of this lease, that
the filing of any voluntary petition under the Bankruptcy Code, or an assignment
for the benefit of creditors by or against the Tenant shall be deemed to
constitute a breach of this Lease, and thereupon ipso facto and without entry of
any other action by the Landlord, this Lease shall become and be terminated, as
aforesaid, and the Landlord shall have the same rights and remedies as set forth
hereinabove.
 
 
9

--------------------------------------------------------------------------------


 
 
LANDLORD'S RIGHT TO CURE
 
21.    If the Tenant breaches a covenant or condition of this Lease, Landlord
may, on reasonable notice to Tenant (except that no notice need to given in case
of emergency). cure such breach at the expense of Tenant and the reasonable
amount of all expenses. Including attorneys' fees, incurred by Landlord in doing
so (whether paid by Landlord or not) shall be deemed additional rent payable on
demand. In the event Landlord shall assign this Lease, Tenant agrees to look
only to the Landlord's assignee for the performance of Landlord's obligations as
specified herein.
 
MECHANIC'S LIEN
 
22.    Tenant shall within ten (10) days after notice from Landlord discharge
any mechanic's lien for materials or labor claimed to have furnished to the
Demised Premises; on Tenant's behalf. In the event the Tenant shall fail to
cause such mechanic's lien to be discharged by payment or posting of a bond,
landlord may thereupon take any steps it deems reasonably necessary for the
discharge of such mechanic's lien, including the payment of the amounts claimed
therein, whereupon any sums paid by the Landlord for the purpose of securing
such discharge, including any and all reasonable attorneys' fees, shall be
deemed additional rent, payable on demand.
 
POSSESSION
 
23.    That Landlord shall not be liable for failure to give possession of the
Premises upon Commencement date by reason of the fact that Premises are not
ready for occupancy or because a prior Tenant or any other person is wrongfully
holding over or is in wrongful possession, or for any other reason. The rent
(including reserved rent to be apportioned shall not commence until possession
is given or is available, but the term herein shall not be extended.
 
INTERRUPTION OF SERVICE OR USE
 
24.    Interruption or curtailment of any service maintained in 45 East Avenue,
caused by strikes, mechanical difficulties, or any causes beyond Landlord's
control whether similar or dissimilar to those enumerated, shall not entitle
Tenant to any claim against Landlord or to any abatement in rent, nor shall the
same constitute constructive or partial eviction, unless Landlord fails to take
such measures as may be reasonable in the circumstances to restore the service
without undue delay. If the Demised Premises are rendered untenantable in whole
or in part, for a period of over three (3) business days, by the making of
repairs, replacements or additions, other than those made with Tenant's consent
or caused by misuse or neglect by Tenant or Tenant's agents, servant visitors or
licensees, there shall be a proportionate abatement or rent during the period of
such untenantability.
 
 
10

--------------------------------------------------------------------------------



 
MARGINAL NOTATIONS
 
25.    The marginal notations in this Lease are included for convenience on and
shall not be taken into consideration in any construction or interpretation of
this lease or any of its provisions.

QUIET ENJOYMENT
 
26.    Landlord covenants that so long as Tenant pays the rent and additional
rent provided for herein and performs its other covenants herein, Tenant shall
peaceably and quietly have, hold and enjoy the Demised Premises for the term
herein mentioned, subject to the provisions of this Lease.

BILLS & NOTICES
 
27.    Except as otherwise in this Lease provided, a bill, statement, notice or
communication which Landlord may desire or be required to give to Tenant, shall
be deemed sufficiently given or rendered if, in writing, delivered to Tenant
personally or sent by Certified Mail addressed to Tenant at the building of
which the Demised Premises form a part or at the last known residence address or
business address of Tenant or left at any of the aforesaid premises addressed to
Tenant, and the time of the rendition of such bill or statement and of the
giving of such notice or communication shall be deemed to be the time when the
same is delivered to Tenant, mailed, or left at the Demised Premises as herein
provided. Any notice by Tenant to Landlord must be served by Certified Mail
addressed to Landlord at the address first hereinabove given or at such other
address ad Landlord shall designate by written notice.
 
GLASS
 
28.    Landlord shall replace, at the expense of Tenant, any and all plate and
other glass damaged or broken from any cause whatsoever in and about the Demised
Premises. Tenant shall insure all plate and other glass in and about the Demises
Premises. In the event Tenant fails to do so, Landlord may insure, and keep
insured, at Tenant’s expense, all plate and other glass in the Demises Premises
for and in the name of Landlord. Bills for the premiums therefore shall be
rendered by Landlord to Tenant at such times as Landlord may elect for any
expense incurred by Landlord in replacement of the glass, and shall be due from,
and payable by, Tenant when rendered, and the amount thereof shall be deemed to
be, and be paid as, additional rent.

SUCCESSORS AND ASSIGNS
 
29.    The provisions of this Lease shall apply to and bind the Tenant, and its
successors and permitted assigns. The provisions of this Lease shall apply to
and bind and inure to the benefit of Landlord and its successors and assigns.

 
11

--------------------------------------------------------------------------------


 
 
ESTOPPEL CERTIFICATE
 
30.    Tenant agrees, upon request, to execute and deliver and Estoppel
Certificate certifying that this Lease continues in full force and effect and
that the Landlord is not in default of any provision hereunder and that there
exists no defenses, setoffs, or counterclaims with respect to the Tenant’s
obligations to pay rent or perform any of its obligations hereunder.
 
RULES & REGULATIONS
 
31.    Tenant shall observe and comply with any rules and regulations
hereinafter set forth, which are made a part hereof, and with such further
reasonable rules and regulations as Landlord may prescribe, on written notice to
Tenant, for the safety, care and cleanliness of 45 East Avenue and the comfort,
quiet and convenience of other occupants of 45 East Avenue.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this lease as of the
day and year first above written.


LANDLORD RIEDMAN CORPORATION       By: /s/ John Riedman   John Riedman, Chairman
     
TENANT
  BROWN & BROWN OF NEW YORK, INC.       By:
/s/ Thomas E. Riley
  Thomas E. Riley

 
 
12